ERVIN, Justice.
There has been filed in this cause a suggestion of recusal by the attorneys for appellant. The suggestion is that during my term as Attorney General of the State of Florida I rendered an opinion pled by the appellees in the complaint on one of the points involved in this litigation. During the fifteen years which I served as Attorney General of Florida I rendered several thousand opinions. Obviously my services on the Court as an incumbent Justice thereof would be greatly impaired if it were incumbent upon me to disqualify myself in cases where issues were raised concerning the same subjects on which I expressed opinions while Attorney General. Accordingly for these reasons I must, and do, decline to recuse myself. See Section 30-A Am.Jur., Judges, Sections 169 et seq., and 48 C.J.S. Judges §§ 82, 83, 89, pages 1062, 1063, 1068, 1069, 1076 and 1077.
PER CURIAM.
The foregoing declination to recuse himself filed in this cause by Justice Ervin is hereby agreed to and approved.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL and CALDWELL, JJ., concur.